
	

115 HRES 508 IH: Providing for consideration of the bill (H.R. 1084) to address slow economic growth and spur investment and development in underserved communities across America.
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2017
			Ms. Michelle Lujan Grisham of New Mexico submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for consideration of the bill (H.R. 1084) to address slow economic growth and spur
			 investment and development in underserved communities across America.
	
	
		
 That immediately upon adoption of this resolution, the House shall proceed to consideration in the House of the bill (H.R. 1084) to address slow economic growth and spur investment and development in underserved communities across America. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of H.R. 3440, as introduced, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit with or without instructions.
 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 1084. 